DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated August 13, 2021.
In the amendment dated on August 13, 2021, claims 1-2, 4, 8-11, 15, 16 and 18 have been amended, claim 3 and 17 has been canceled and all other claims are previously presented.
Claims 1, 4-8, 10-15 and 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Ms. Emily Harmon and Michael Jones, on December 22, 2021. During the telephone conference, Ms. Harmon and Mr. Jones agreed and authorized the examiner to further amend Claims 1-2, 4, 8-11, 15-16 and 18 to the amendment dated on 08/13/2021.

Claims
The Examiner’s Amendment is made to the claims of the amendment dated on 08/13/2021, as follows:
Claim 1:
A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of transferring data between a customer site and a benchmarking site, comprising: 
receiving, from the customer site, encrypted packet data collected from within a predetermined timed period, wherein the packet data is encrypted using a first key of a key pair comprising a Time to Live (TTL) value; 
storing the encrypted packet data, by the processor, in a first cache memory at the benchmarking site, wherein the first cache memory has a first access time window, and the encrypted packet data is accessible only during the first access time window; 
decrypting the encrypted packet data in the first cache memory, by the processor, using a second key of the key pair; 
storing decrypted packet data, by the processor, in a second cache memory at the benchmarking site, wherein the second cache memory has a second access time window, and the decrypted packet data is accessible only during the second access time window; 
indexing the decrypted packet data in the second cache memory; 
storing indexed packet data as a dataset in a permanent storage device, wherein the indexed packet becomes unavailable in response to the TTL value of the key pair being met, and wherein the indexed packet becomes available in response to the TTL value of the key pair being re-extended; [[and]] 
performing a benchmarking session on the indexed packet data [[.]], wherein the predetermined time period is determined based on the TTL value of the key pair and a processing capacity of the benchmarking site.

	Claim 2: (Canceled)
	
	Claim 4:
	The method of claim [[2]] 1, further comprising: 
transferring the encrypted packet data to the benchmarking site.

	Claim 8:
	A system for transferring packet data between a customer site and a benchmarking site, the system comprising: 
a first cache memory located at the benchmarking site, and configured for storing the packet data in an encrypted form; 

a relational database located at the benchmarking site, configured for storing indexed packet data; and 
a data transfer processor configured to: 
receive, from the customer site, encrypted packet data collected from within a predetermined timed period, wherein the packet data is encrypted using a first key of a key pair comprising a Time to Live (TTL) value; 
store the encrypted packet data in the first cache memory, wherein the first cache memory has a first access time window, and the encrypted packet data is accessible only during the first access time window; -4-Docket No.: P201804409US01 Application No.: 16/208,971 Response to Office Action dated: May 18, 2021 
decrypt the encrypted packet data in the first cache memory using a second key of the key pair; 
store decrypted packet data in the second cache memory, wherein the second cache memory has a second access time window, and the decrypted packet data is accessible only during the second access time window; 
index the decrypted packet data in the second cache memory; 
store the indexed packet data as a dataset in the relational database , wherein the indexed packet becomes unavailable in response to the TTL value of the key pair being met, and wherein the indexed packet becomes available in response to the TTL value of the key pair being re-extended; [[and]]
, wherein the predetermined time period is determined based on the TTL value of the key pair and a processing capacity of the benchmarking site.

	Claim 9: (Canceled)

	Claim 10:
	The system of claim [[9]] 8, wherein the dataset is a SOLR data set.

	Claim 11:
	The system of claim [[9]] 8, wherein the data transfer processor is further configured to:-5-Docket No.: P201804409US01 
encrypt the packet data collected within the predetermined time period using the first key of a key pair at the customer site; and 
transfer the encrypted packet data to the benchmarking site.

	Claim 15:
	A computer program product for reading skill assessment, the computer program product comprising a non-transitory computer readable storage medium having 
receive, from the customer site, encrypted packet data collected from within a predetermined timed period, wherein the packet data is encrypted using a first key of a key pair comprising a Time to Live (TTL) value; 
store the encrypted packet data in a first cache memory at the benchmarking site, wherein the first cache memory has a first access time window, and the encrypted packet data is accessible only during the first access time window; 
decrypt the encrypted packet data in the first cache memory using a second key of the key pair; store decrypted packet data in a second cache memory at the benchmarking site, wherein the second cache memory has a second access time window, and the decrypted packet data is accessible only during the second access time window; 
index the decrypted packet data in the second cache memory; 
store the indexed packet data as a dataset in a relational database , wherein the indexed packet becomes unavailable in response to the TTL value of the key pair being met, and wherein the indexed packet becomes available in response to the TTL value of the key pair being re-extended; [[and]]
perform a benchmarking session on the indexed packet data[[.]], wherein the predetermined time period is determined based on the TTL value of the key pair and a processing capacity of the benchmarking site.

	Claim 16: (Canceled)

	Claim 18:
	The computer program product of claim [[16]] 15, wherein the program instructions further cause the processor to: 
encrypt the predetermined time period of the packet data collected within the predetermined time period using the first key of a key pair at the customer site; and 
transfer the encrypted packet data to the benchmarking site.

ALLOWED CLAIMS
Claims 1, 4-8, 10-15 and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 are allowed based on the amendment presented dated on August 13, 2021 and the examiner’s amendment dated on December 22, 2021.
Specifically, the independent claim 1 now recites limitations as follows:
“A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the 
receiving, from the customer site, encrypted packet data collected from within a predetermined timed period, wherein the packet data is encrypted using a first key of a key pair comprising a Time to Live (TTL) value; 
storing the encrypted packet data, by the processor, in a first cache memory at the benchmarking site, wherein the first cache memory has a first access time window, and the encrypted packet data is accessible only during the first access time window; 
decrypting the encrypted packet data in the first cache memory, by the processor, using a second key of the key pair; 
storing decrypted packet data, by the processor, in a second cache memory at the benchmarking site, wherein the second cache memory has a second access time window, and the decrypted packet data is accessible only during the second access time window; 
indexing the decrypted packet data in the second cache memory; 
storing indexed packet data as a dataset in a permanent storage device, wherein the indexed packet becomes unavailable in response to the TTL value of the key pair being met, and wherein the indexed packet becomes available in response to the TTL value of the key pair being re-extended; 

The cited reference Dick et al. (US 2015/0178490) discloses, the method of transferring encrypted data (Parag. [0008]) from a client side to a benchmark (server) side (Parag. [0007]) using a key of a key pair and decrypting it with the second key of the key pair (Parag. [0101] and [0104]), and store the encrypted and decrypted data in two different storage (Parag. [0028]).
The cited reference by Muret et al. (US 8,032,564) discloses, an invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic (benchmarking), comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database (Col. 2, lines 26-30). The database 300 is relational and centers the data in the visitor table 310, creating a Visitor Centric Data Model. The visitor table 310 contains a hash table 320 that is used for quickly seeking visitor records (indexing data) (Col. 5, lines 16 – 19).
The cited reference by Bono et al. (US 8,898,464) discloses providing the key pair with a Time to Live (TTL) value, and if the TTL value is met, disabling the key pair (Col. 26, lines 43-53 and Col. 27, lines 3-6) and extending the TTL value; and enabling the key pair (Col. 27, lines 41-43 and Col. 30, lines 18-24).
The cited reference by Vandermolen (US 2012/0072726) discloses the indexed packet data associated with the disabled key pair is unavailable and the indexed parag. [0007] to parag. [0008]).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…wherein the first cache memory has a first access time window, and the encrypted packet data is accessible only during the first access time window…wherein the second cache memory has a second access time window, and the decrypted packet data is accessible only during the second access time window...storing indexed packet data as a dataset in a permanent storage device, wherein the indexed packet becomes unavailable in response to the TTL value of the key pair being met, and wherein the indexed packet becomes available in response to the TTL value of the key pair being re-extended; performing a benchmarking session on the indexed packet data[[.]], wherein the predetermined time period is determined based on the TTL value of the key pair and a processing capacity of the benchmarking site”, in combination with the rest of the limitations recited in the independent claim(s).
Updated search has been conducted on the amended claims and yielded the following pertinent reference(s):
Connell (US 9,928,174) discloses a consistent caching service for managing data consistency between a cache system and backing store.  Specifically, Connell discloses, in col. 2, lines 30-35, a TTL as a variable value that is set for a period of time in which the requested data item is available for use. Traditionally, a cache returning a version of the data item that is currently cached, if the associated TTL has not expired.
Buer (US 6,523,118) discloses a secure cache controller system and the cache stores a plurality of cache lines. The memory system stores a plurality of blocks of encrypted data.  Buer further discloses that each time a processor makes a memory reference, a comparison is made between an address tag of the accessed data and the address tags in cache directory. If the desired data is in cache, cache provides the data to processor. If the desired memory block is not in cache 13, the block of data containing the requested data is retrieved from the memory subsystem, stored in cache and supplied to processor.  
Blakely et al. (US 9,379,890) disclose a device, which retrieves from a memory encrypted data encrypted using a first key. The first device transmits, to a second device, a request for an encrypted first key, where the encrypted first key is generated by encrypting the first key using a second key. The first device receives the encrypted first key. The first device transmits, to an identity and access management device (IAM), a request for an encrypted second key, where the encrypted second key is generated by encrypting the second key using a third key. The first device receives the encrypted second key. The first device decrypts the encrypted second key using the third key, decrypts the encrypted first key using the decrypted second key, and decrypts the encrypted data using The first device deletes, from its cache, the decrypted first key after a period of time.
However, neither the previous cited prior-art references nor reference(s) identified from the updated search would, either singularly or in combination, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 8 is a system claim of the above method claim 1, and Claim 15 is a computer program product claim of the above method claim 1, and therefore, they are also allowed.
Claims 4-7 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 10-14 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 18-20 depend on the allowed claim 15, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498           

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498